Case 2:20-cv-00237-JDL Document 11-3 Filed 10/05/20 Page 1 of 6            PageID #: 325




STATE OF MAINE                                         May 19, 2011
PUBLIC UTILITIES COMMISSION
                                                       ORDER (PART I)

ELISA BOXER-COOK, ET AL,                               Docket No. 2010-345
Request for Commission Investigation in
Pursuing the Smart Meter Initiative

TERESA SWINBOURNE, ET AL.,                             Docket No. 2010-389
Request for Commission Investigation into
Unreasonable, Insufficient and
Discriminatory Decisions to Implement the
use of Smart Meters to CMP Customers
Disregarding Choice in Regards to
Wireless Activity and Consumer’s Right to
Privacy Within Their Homes

SUZANNE A FOLEY-FERGUSON, ET AL,                       Docket No. 2010-398
Request for Commission Investigation Into
Advanced Metering Infrastructure In
Accordance with the Legislature

STEPHEN & DIANE WILKINS, ET AL,                        Docket No. 2010-400
Request for Commission Investigation Into
CMP’s Violation of Homeowner Rights and
the Exposure of the Public Health Risk of
Smart Meters

JULIE TUPPER, ET AL                                    Docket No. 2011-085
Request for Commission Investigation to
Allow CMP Customers to Retain Existing
Analog Meters

          WELCH, Chairman; VAFIADES and LITTELL, Commissioners1
______________________________________________________________________

      This Part I Order describes the Commission’s decision in the above captioned
proceedings. Pursuant to Chapter 110, § 1003 of the Commission’s Rules, the
Commission may issue an Order in two parts. A complete Part II Order providing the
background, analyses, and reasoning underlying the Commission’s decision will be
issued in the near future.

      1  Chairman Welch did not participate in the above captioned proceedings, did not
participate in the Commission’s deliberations of these matters, and takes no part in this
Order.
Case 2:20-cv-00237-JDL Document 11-3 Filed 10/05/20 Page 2 of 6             PageID #: 326

Order (Part I)                              -2-             Docket Nos. 2010-345, et al.


       Our decision in this case concludes an investigation that arose from several
complaints filed by Central Maine Power (CMP) ratepayers that expressed concern
regarding CMP’s advanced metering infrastructure (AMI) or “smart meter” program. We
have thoroughly reviewed all the filings and information provided by the Parties in this
matter, as well as the numerous letters and comments submitted by CMP’s ratepayers
expressing their opinions and concerns regarding CMP’s smart meter program. We
have also reviewed the Bench Analysis submitted by Commission Staff on April 22,
2011, and the comments and exceptions to the Bench Analysis.

        After considering all of the foregoing information, we order CMP to implement an
“opt out” program with respect to its smart meter program whereby CMP customers who
do not wish to have a wireless “smart meter” may choose to retain their existing analog
electric meter or obtain a “smart meter” with the transmission function disabled.
Customers choosing to opt-out will incur a one-time charge and a recurring monthly
charge designed to allow CMP to recover the incremental costs associated with the
design and implementation of the opt-out program. Low income customers who are
eligible for the Low-Income Home Energy Assistance Program (LIHEAP) may receive a
discount on both the one-time and monthly opt-out charges. We also order CMP to
develop and implement a customer communication plan that will explain the various opt-
out options, describe the benefits of the AMI program, describe the functionality of the
available meter options, describe the charges associated with the opt-out, and describe
the process by which a customer may opt-out. Further, we will allow CMP to defer for
future recovery variances in costs of the opt-out program caused by the difference
between the assumed and actual opt-out program participation levels. Treatment of the
amounts deferred will be addressed concurrently with or as part of the Commission’s
reevaluation of CMP’s current alternative rate plan (ARP).

        Accordingly, we

                                        ORDER

   1.       That any CMP residential or small commercial customer that chooses not to
            have a standard wireless smart meter installed on their premises shall be
            provided two alternatives from which to choose consistent with this Order: 2

            a.    An electro-mechanical meter (likely the customer’s existing meter);

            b.    A standard wireless “smart meter” with the internal network interface
                  card (NIC) operating in receive-only mode.3


        2Pursuant to CMP’s existing Terms and Conditions, customers may also choose
to relocate their meter to another location on their home or property.
        3Standard wireless smart meters with the NIC operating in receive-only mode
are being developed but are not currently available. In the interim, customers may
retain their existing electro-mechanical meters.
Case 2:20-cv-00237-JDL Document 11-3 Filed 10/05/20 Page 3 of 6             PageID #: 327

Order (Part I)                             -3-              Docket Nos. 2010-345, et al.


   2.     That before beginning deployment in a particular area, CMP provide notice to
          customers in that area about the opt-out options available consistent with the
          communications plan described in this Order, and provide customers with 30
          days from when the notice is sent to make an opt-out enrollment decision and
          inform CMP of their election. CMP shall begin providing such notifications as
          soon as reasonably possible, but in no event later than 30 calendar days after
          the date of this Order;

   3.     That, within 30 calendar days after the date of this Part I Order, for customers
          in areas in which deployment has occurred, CMP contact customers that
          have requested that a smart meter not be installed and provide notice to
          those customers about the opt-out options available consistent with the
          communications plan described in this Order. CMP may notify customers
          who use e-billing to pay their monthly CMP bill by email or phone and all other
          customers by phone;

   4.     That the customer charges for participating in the opt-out program be as
          follows:

          a.     For the electro-mechanical meter option: an initial, one-time charge of
                 $40.00 and a recurring monthly charge of $12.00;

          b.     For the standard wireless “smart meter” with the NIC operating in
                 receive-only mode: an initial, one-time charge of $20.00 and a
                 recurring monthly charge of $10.50;

          c.     For any customer that does not enroll in the opt-out program within the
                 30 period specified above and later chooses to do so: a $25.00
                 surcharge. CMP may waive the surcharge if it determines there is a
                 sufficient reason for the customer’s failure to notify CMP within the 30-
                 day period.

          The assessment of the Initial Charge will occur on the later of the customer’s
          election of the applicable option or CMP’s implementation of the required
          billing system enhancements. The Monthly Charge would be assessed to all
          enrolled opt-out customers beginning on October 1, 2011. Customers who
          are not yet enrolled in an opt-out option on October 1, 2011 because, for
          example, smart meters have not yet been deployed in their area, would begin
          to be assessed the Monthly Charge when they elect an opt-out option;

   5.     That for customers determined eligible for LIHEAP whose income is
          determined to be equal to or less than 100% of the Federal Poverty
          Guidelines, both the Initial and ongoing Monthly Charges associated with the
          opt-out option selected by the customer will be reduced by 50%, and for
          LIHEAP-eligible customers whose income is determined to be greater than
          100% of the Federal Poverty Guidelines, the charges will be reduced by 25%.
Case 2:20-cv-00237-JDL Document 11-3 Filed 10/05/20 Page 4 of 6             PageID #: 328

Order (Part I)                             -4-                Docket Nos. 2010-345, et al.


          The program administration for this assistance would be integrated with
          CMP’s current Electric Lifeline Program (ELP) and funding would be provided
          from CMP’s distribution rates through a separate, reconcilable mechanism
          that would be reviewed and adjusted by the Commission on an annual basis
          concurrent with the review and reconciliation of ELP funding;

   6.     That, within 30 days of the date of this Part I Order, CMP develop and
          implement a communication plan that shall inform customers about the opt-
          out program during smart meter deployment. The communication plan must
          provide the following information:

          a.     A description of the smart meter program, including wireless smart
                 meter capabilities and communication mode;

          b.     The benefits of wireless smart meters and the smart meter program;

          c.     The opt-out options available;

          d.     Information regarding the development of standard wireless smart
                 meters with the NIC operating in receive-only mode and an estimated
                 date that they will be available for deployment;

          e.     The capabilities and communication modes of the opt-out options;

          f.     The process to select an opt-out option;

          g.     The opt-out option charges (i.e., the Initial and Monthly Charges and
                 the late opt-out election surcharge); and

          h.     The existing meter relocation alternative.

          The communications plan should incorporate both written communications
          and communication via CMP’s website. The term “wireless” shall be used
          when describing standard smart meters. CMP shall continue the plan until
          such time as the Commission determines it is no longer of benefit to
          ratepayers;

   7.     That CMP defer any positive or negative difference in costs caused by the
          difference between assumed and actual participation levels. CMP shall track
          and annually report actual opt-out program participation information, including
          the amounts deferred. Concurrently with or as a part of the reexamination of
          CMP’s distribution rates after the term of its current ARP, the under- or over-
          recovery of incremental costs due to any difference between assumed and
          actual participation in the opt-out program will be addressed and rates
          adjusted prospectively as determined to be just and reasonable by the
          Commission. The deferral and reconciliation shall be limited only to
Case 2:20-cv-00237-JDL Document 11-3 Filed 10/05/20 Page 5 of 6              PageID #: 329

Order (Part I)                              -5-              Docket Nos. 2010-345, et al.


          differences in participation levels, and shall not include true-ups for other
          items;

   8.     That within 10 calendar days of the date of this Part I Order, CMP shall file
          Rate Schedules and Terms and Conditions that reflect, as necessary, the
          above conditions;

   9.     That within 30 calendar days of the date of this Part 1 Order, CMP shall file a
          proposal for how amounts deferred in accordance with this Order will be
          tracked and calculated;

   10.    That the approval of compliance filings is delegated to the Director of Electric
          and Gas Industries;

   11.    That CMP conduct manual reads of the meters of opt-out program
          participants on a bi-monthly basis. To effectuate bi-monthly meter reads, we
          waive with regard to CMP the requirement under Chapter 815, Section 8(L) of
          the Commission’s Rules that requires monthly meter reads;

   12.    That the Chapter 815, Section 10(C) prohibition against disconnecting an opt-
          out customer when the latest bill issued was based on an estimated read be
          waived with regard to CMP, provided that the customer’s meter had been
          read consistent with the above bi-monthly meter reading requirement; and

   13.    That estimated meter readings that are attributable to opt-out customers be
          excluded from CMP’s ARP Service Quality Indicators (SQI), and that SQI
          performance for non opt-out customers be measured against a requirement of
          six meter readings per year.

                 Dated at Hallowell, Maine, this 19th day of May, 2011.

                          BY ORDER OF THE COMMISSION


                         _______________________________
                                  Karen Geraghty
                               Administrative Director




COMMISSIONERS VOTING FOR:                 Vafiades
                                          Littell

COMMISSIONER ABSENT:                      Welch
Case 2:20-cv-00237-JDL Document 11-3 Filed 10/05/20 Page 6 of 6             PageID #: 330

Order (Part I)                             -6-             Docket Nos. 2010-345, et al.


                    NOTICE OF RIGHTS TO REVIEW OR APPEAL

       5 M.R.S.A. § 9061 requires the Public Utilities Commission to give each party to
an adjudicatory proceeding written notice of the party's rights to review or appeal of its
decision made at the conclusion of the adjudicatory proceeding. The methods of review
or appeal of PUC decisions at the conclusion of an adjudicatory proceeding are as
follows:

      1.    Reconsideration of the Commission's Order may be requested under
      Section 1004 of the Commission's Rules of Practice and Procedure (65-407
      C.M.R.110) within 20 days of the date of the Order by filing a petition with the
      Commission stating the grounds upon which reconsideration is sought.

      2.    Appeal of a final decision of the Commission may be taken to the Law
      Court by filing, within 21 days of the date of the Order, a Notice of Appeal with
      the Administrative Director of the Commission, pursuant to 35-A M.R.S.A. §
      1320(1)-(4) and the Maine Rules of Appellate Procedure.

      3.     Additional court review of constitutional issues or issues involving the
      justness or reasonableness of rates may be had by the filing of an appeal with
      the Law Court, pursuant to 35-A M.R.S.A. § 1320(5).

Note: The attachment of this Notice to a document does not indicate the Commission's
      view that the particular document may be subject to review or appeal. Similarly,
      the failure of the Commission to attach a copy of this Notice to a document does
      not indicate the Commission's view that the document is not subject to review or
      appeal.
